Citation Nr: 1230587	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-49 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  He had additional service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO, in part, denied service connection for a low back disability.  The Veteran appealed the RO's February 2009 rating action to the Board. 

The Veteran was provided a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A copy of the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was last before the Board in October 2011 when it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it must again remand the claim on appeal to comply with its October 2011 remand directives.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below. 

In its October 2011 remand directives, the Board requested that the Veteran be scheduled for a VA examination to specifically address whether he had a low back disability that clearly and unmistakably pre-existed service and, if so, whether that low back disability was not aggravated by service.  In the alternative, the examination was to address whether the Veteran incurred a low back disability in service, within the initial post-service year or if any low back disability was otherwise attributable to service.  

In response to the Board's directives, VA examined the Veteran in November 2011. Copies of the November 2011 VA examination report are contained in the claims file.  See November 2011 Disability Benefits Questionnaire (DBQ).  The November 2011 VA examination report reflects that the examining clinician diagnosed the Veteran with chronic low back strain with a date of diagnosis in 1950, as well as osteoarthritis of the lumbar spine with a diagnosis of February 2004.  The November 2011 VA examiner noted that he had reviewed the claims file prior to the examination, and checked a box in the opinion section indicating only that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service[-]connected condition."  In terms of rationale the VA examiner stated "[i]nformation from medical records concerning pre-service injury" and "[n]o information concerning in[-]service injury."  The November 2011 VA examiner did not address any of the Board's directives and there is no indication that the Veteran has any service-connected disability to which his low-back disability could be construed as secondary to, either directly or through aggravation.  Indeed, service connection has been established only for bilateral hearing loss and tinnitus.  

The November 2011 examination is clearly not responsive to the Board's October 2011 directives and is inadequate.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2011), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  As the examination report is not responsive to the Board's request, it is inadequate to decide the claim.  Stefl, supra; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, because the Board's remand directives were not followed and the examination report is insufficient, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the November 2011 VA examination of the Veteran.  If the November 201 VA examiner is not available, the claims file must be available to another appropriate health care provider who will provide the following opinion: After a review of the claims file, the author of the November 2011 VA opinion or other health care provider MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

Does the evidence of record clearly and unmistakably show that the Veteran had a low back condition that existed prior to his entry onto active duty?

If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?

If the answer is no, is any current low back disorder(s) etiologically related to, or have its onset during, the Veteran's period of active military service or within the initial post-service year?

All opinions must be accompanied by a complete rationale.  If the November 2011 VA examiner, or other health care provider, is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The AMC/RO must ensure that the above-cited directive is accomplished. 

2.  If the author of the November 2011 VA opinion or other appropriate health care provider determines that a current examination of the Veteran is required in order to provide a reasoned opinion, an examination should be conducted, to include any appropriate tests, and a copy of the examination report must be associated with the claims file.  If such an examination is conducted, the claims file, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated. 

3.  If an examination is scheduled, the AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

